Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant has amended “one or more forwarding profiles which determines how subsequent traffic is forwarded in the new network”
Applicant argues: “Vempatti is teaching split DNS communication for a DNS message- public or private. This is not a forwarding profile for all subsequence traffic (Remarks pg. 7).”
The Examiner respectfully disagrees. Vempatti teaches a forwarding profile for organizational traffic and a forwarding profile for other traffic. (Paragraph [0012] teaches 
Therefore Vempatti teaches a forwarding profile which determines how subsequent traffic is forwarded in the new network.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vempati (US 2013/0111066) in view of Batchu (US 2015/0282041) in view of Conway (US 2006/0177063)


Regarding Claim 1,

Vempati (US 2013/0111066) teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor of a user device to perform the steps of: 
(Paragraph [0028] teaches client device connects to a network), performing a Dynamic Host Configuration Protocol (DHCP) operation to obtain network configuration parameters (Figure 2, 700, Request Message, DHCP option, and associated text)); 
receiving a DHCP message in response with the network configuration parameters (Figure 2, 710 and associated text, teaches receiving a DHCP response message); 
analyzing data in the DHCP message to determine one or more forwarding profiles on the new network, wherein the one or more forwarding profiles are based on a location or trust of the new network (Figure 2, 725, and associated text teaches, analyzing the DHCP message data store domain name suffixes and IP address)(Also see Fig. 6, 1100);
and automatically installing the determined one or more forwarding profiles (Figure 6, teaches installing two forwarding profiles, 1140 public, 1150, private) which determines how subsequent traffic is forwarded in the new network (Paragraph [0012] teaches a split tunnel mechanism that routes all DNS requests from the organization domain name “through a tunnel” and all requests otherwise through the internet)
wherein the data includes one of a predetermined value indicative of a trusted network, and absence of the predetermined value indicative of an untrusted network (Figure 6, 1130, no, sends message to public network, yes, sends message to private network).



Batchu (US 2015/0282041) teaches analyzing via an application executed on the user device for service discovery and connectivity (Paragraph [0023-0024] teaches the device management agent is installed on the mobile device and uses the mobile device for service discovery and connectivity)(Figure 4 teaches service discovery and connectivity)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyzing of Vempati to be done via an application executed on the user device

The motivation is to reduce complexity when working in a BYOD environment (Paragraph [0002] of Batchu)

Vempati does not explicitly teach the predetermined value is included or excluded by a DHCP server

Conway (US 2006/0177063) teaches wherein the data includes one of a predetermined value indicative of a trusted network, and absence of the predetermined value indicative of an untrusted network, the predetermined value is included or excluded by a DHCP server (Paragraph [0038] teaches DHCP server is configured to assign unique IP ranges based on various criteria…the first IP address range may be configured to enable client devices access to trusted network resources….a second IP range may be configured to enable client devices access to untrusted network resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the predetermined value of Vempati to be included or excluded by a DHCP server and the results would be predictable (i.e. DHCP server would assign a predetermined value for a trusted network and an untrusted network)


Regarding Claim 2,

Vempati and Batchu teaches the non-transitory computer-readable medium of claim 1. Vempati teaches wherein the computer- executable instructions that, when executed, cause the processor of the user device to further perform the steps of forwarding traffic from one or more applications executed on the user device based on the one or more forwarding profiles (Figure 2, 740, 745 teaches two different forwarding profiles).

Regarding Claim 3,

Vempati and Batchu teaches the non-transitory computer-readable medium of claim 1. Vempati teaches wherein the data in the DHCP message is located in DHCP options (Figure 2, “DHCP Option” 705).

Regarding Claim 4,

Vempati and Batchu teaches the non-transitory computer-readable medium of claim 1. Vempati teaches wherein the one or more forwarding profiles include one of a tunnel, a connection to a proxy, and direct forwarding (Paragraph [0064] teaches direct to internet)

Regarding Claim 6,

Vempati and Batchu teaches the non-transitory computer-readable medium of claim 5. Vempati teaches wherein the one or more forwarding profiles include secure forwarding on the untrusted network and unsecure forwarding on the trusted network (Paragraph [0066] teaches secure forwarding on the untrusted network).

Regarding Claim 7,

Vempati and Batchu teaches the non-transitory computer-readable medium of claim 6. Vempati teaches wherein the data further includes a second predetermined value indicative of another trusted network, and wherein the one or more forwarding profiles include secure forwarding on the another trusted network (Paragraph [0022] teaches multiple domain name suffixes indicative of a trusted network)(Paragraph [0066] teaches secure forwarding).

Regarding Claim 8,

Vempati and Batchu teaches the non-transitory computer-readable medium of claim 1. Vempati teaches wherein the executable computer instructions that, when executed, cause the processor of the user device to further perform the steps of enforcing policy based on the location or trust of the new network (Figure 6, teaches policy based on trust of network). Batchu teaches enforcing policy via a cloud service (Paragraph [0017, 0023] teaches cloud service policy)

Regarding Claims 9-12, 14-16,

Claims 9-16 are similar in scope to Claims 1-4, 6-8 and are rejected for a similar rationale.

Regarding Claims 17-20,

Claims 17-20 are similar in scope to Claims 1-4 and are rejected for a similar rationale.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439